DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 
Response to Amendment
Claims 1 has been previously cancelled; therefor, Claims 2-93 are currently pending in application 16/501,148.

Allowable Subject Matter
Claims 2-93 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to match engine marketing. Each independent claim identifies the uniquely distinct features (or equivalent), “conducting at least one computer implemented auction in real or near real time between at least two of the advertisers to determine which one of the advertisers' ads will be selected for presentation to the entity, wherein ad selection is based at least in part on (i) one or more of the demographic and/or psychographic criteria data of the entity, (ii) a bid, the bid being the highest amount an advertiser is willing to pay for their ad, and wherein the bid is equal to or greater than a specified minimum bid amount, and (iii) the physical proximity of the entity's web-enabled device to a business; causing the selected ad to be sent via wireless communication to the entity's web-enabled device; wherein the auction-winning advertiser pays an amount less than the auction-winning advertiser's bid.”  The closest prior art, Herz et al. (US 2006/0069749 A1) discloses conventional match engine marketing systems/ methods.  However, Herz fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 2, 18, 51, 65, 66, 82, and 92 include specific limitations for match engine marketing that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 6, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629